Electronically Filed
                                                         Supreme Court
                                                         SCPW-15-0000500
                                                         06-AUG-2015
                                                         10:09 AM



                          SCPW-15-0000500

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    DENNIS FLORER, Petitioner,

                                 vs.

  THE HONORABLE CHRISTINE KURIYAMA, JUDGE OF THE FIRST CIRCUIT
        COURT OF THE STATE OF HAWAI#I, Respondent Judge,

                                 and

                   STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
                        (CR. NO. 14-1-0229)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioner Dennis Florer’s

petition for a writ of mandamus, filed on July 2, 2015, the

documents attached thereto and submitted in support thereof, and

the record, it appears that Petitioner fails to demonstrate that

he has a clear and indisputable right to the requested relief or

that he lacks alternative means to seek relief.      A writ of

mandamus is, therefore, not warranted.     See Kema v. Gaddis, 91

Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (A writ of
mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, August 6, 2015.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2